[Cite as State v. Orms, 2014-Ohio-2732.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                   :

                 Plaintiff-Appellant,            :
                                                                   No. 13AP-698
v.                                               :            (C.P.C. No. 11CR-2191)

Nathan S. Orms,                                  :          (REGULAR CALENDAR)

                 Defendant-Appellee.             :




                                           D E C I S I O N

                                      Rendered on June 24, 2014


                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellant.

                 The Law Offices of Tajuddin & Khan, and Feisul M. Khan, for
                 appellee.

                  APPEAL from the Franklin County Court of Common Pleas.

BROWN, J.
        {¶ 1} This is an appeal by plaintiff-appellant, State of Ohio ("state"), from an
entry of the Franklin County Court of Common Pleas, granting a motion for judicial
release filed by defendant-appellee, Nathan S. Orms.
        {¶ 2} On April 27, 2011, appellee was indicted on one count of engaging in a
pattern of corrupt activity, four counts of forgery, 16 counts of receiving stolen property,
16 counts of money laundering, and 15 counts of theft. On February 3, 2012, appellee
entered a guilty plea to one count of engaging in a pattern of corrupt activity, a felony of
the second degree, and nine counts of money laundering, felonies of the third degree. The
trial court entered a nolle prosequi as to the remaining counts.
No. 13AP-698                                                                               2

       {¶ 3} By judgment entry filed May 21, 2012, the trial court sentenced appellee to
four years incarceration as to Count 1 (engaging in a pattern of corrupt activity), two years
incarceration as to Count 25 (money laundering), and 30 months each on the remaining
money laundering counts.      The court ordered two of the money laundering counts
(Counts 25 and 26) to be served consecutively, and the remaining counts to run
concurrently, for a total sentence of imprisonment of four and one-half years.
       {¶ 4} On November 20, 2012, appellee filed a motion for judicial release pursuant
to R.C. 2929.20. On December 17, 2012, the state filed a memorandum contra appellee's
motion for judicial release. On May 31, 2013, the trial court conducted a hearing on the
motion. By entry filed July 17, 2013, the court granted appellee's motion for judicial
release.
       {¶ 5} On appeal, the state sets forth the following seven assignments of error for
this court's review:
              [I.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN FAILING TO ADDRESS OR MAKE THE
              FINDINGS TO JUSTIFY THE JUDICIAL RELEASE OF A
              SECOND-DEGREE FELON.

              [II.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN FAILING TO LIST ALL OF THE FACTORS
              PRESENTED AT THE HEARING IN DECIDING TO GRANT
              JUDICIAL RELEASE TO A SECOND-DEGREE FELON.

              [III.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN GRANTING JUDICIAL RELEASE FOR A
              SECOND-DEGREE FELON BASED ON A REFUSAL TO
              CONSIDER THE MILLIONS OF DOLLARS OF ECONOMIC
              HARM INVOLVED IN DEFENDANT'S REPEATED
              MORTGAGE-FRAUD TRANSACTIONS.

              [IV.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN GRANTING JUDICIAL RELEASE FOR A
              SECOND-DEGREE FELON BASED ON ITS CONCLUSION
              THAT     THE    PROSECUTOR     ENGAGED     IN
              "INAPPROPRIATE" ARGUMENT IN RELYING ON
              SENTENCES IN OTHER MORTGAGE-FRAUD CASES IN
              OHIO.

              [V.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN GRANTING JUDICIAL RELEASE FOR A
No. 13AP-698                                                                                   3

              SECOND-DEGREE FELON BASED ON ITS EMOTIONAL
              STAKE IN LETTING THE FELON OUT ON JUDICIAL
              RELEASE AND BASED ON "PRESSURE" TO RELEASE
              OFFENDERS EARLY.

              [VI.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN GRANTING JUDICIAL RELEASE FOR
              NINE THIRD-DEGREE MONEY LAUNDERING FELONIES
              WITHOUT MAKING THE NECESSARY FINDINGS AND
              WITHOUT MAKING THE LIST OF SENTENCING
              FACTORS.

              [VII.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN GRANTING JUDICIAL RELEASE FOR
              NINE THIRD-DEGREE MONEY LAUNDERING FELONIES
              BASED ON ITS REFUSAL TO CONSIDER THE MILLIONS
              OF DOLLARS OF FINANCIAL HARM, BASED ON ITS
              REFUSAL TO CONSIDER OUTCOMES IN OTHER
              MORTGAGE-FRAUD CASES IN OHIO, BASED ON THE
              COURT'S EMOTIONAL STAKE IN LETTING THE FELON
              OUT ON JUDICIAL RELEASE, AND BASED ON
              "PRESSURE" TO RELEASE OFFENDERS EARLY.

       {¶ 6} The state's first, second, and sixth assignments are interrelated and will be
considered together. Under the first and second assignments of error, the state argues
that the trial court erred in failing to specify on the record requisite findings and to list the
sentencing factors presented at the motion hearing in order to justify the release of a
second-degree felon. The state argues under the sixth assignment of error that the trial
court also failed to make the requisite findings and listing of sentencing factors with
respect to appellee's third-degree offenses.
       {¶ 7} R.C. 2929.20 addresses the requirements for judicial release.                  R.C.
2929.20(J) states:
              (1) A court shall not grant a judicial release under this section
              to an eligible offender who is imprisoned for a felony of the
              first or second degree, or to an eligible offender who
              committed an offense under Chapter 2925. or 3719. of the
              Revised Code and for whom there was a presumption under
              section 2929.13 of the Revised Code in favor of a prison term,
              unless the court, with reference to factors under section
              2929.12 of the Revised Code, finds both of the following:
No. 13AP-698                                                                                  4

              (a) That a sanction other than a prison term would adequately
              punish the offender and protect the public from future
              criminal violations by the eligible offender because the
              applicable factors indicating a lesser likelihood of recidivism
              outweigh the applicable factors indicating a greater likelihood
              of recidivism;

              (b) That a sanction other than a prison term would not
              demean the seriousness of the offense because factors
              indicating that the eligible offender's conduct in committing
              the offense was less serious than conduct normally
              constituting the offense outweigh factors indicating that the
              eligible offender's conduct was more serious than conduct
              normally constituting the offense.

              (2) A court that grants a judicial release to an eligible offender
              under division (J)(1) of this section shall specify on the record
              both findings required in that division and also shall list all
              the factors described in that division that were presented at
              the hearing.

       {¶ 8} In accordance with R.C. 2953.08(B)(3), the state "may appeal as a matter of
right a decision to grant judicial release to an offender sentenced for a felony of the first or
second degree." State v. Williams, 10th Dist. No. 10AP-55, 2010-Ohio-4519, ¶ 9. This
court's standard of review involves a determination "whether the record clearly and
convincingly supports the trial court's findings made pursuant to [R.C. 2929.20(J)] or
whether the decision is otherwise contrary to law." Id., citing R.C. 2953.08(G)(2); State v.
Costlow, 8th Dist. No. 89501, 2008-Ohio-1097, ¶ 9-13.
       {¶ 9} In the present case, during the hearing on the motion for judicial release,
the trial court noted on the record the fact that the state had not requested restitution
during the sentencing hearing. The court further commented: "We are not talking about
an offense of violence. * * * I don't think [appellee] is a threat to anyone's safety on the
street." (Tr. 19.) The court also commented that this was "[a]pparently not" the "worst
possible offender." (Tr. 20.)
       {¶ 10} As indicated above, R.C. 2929.20(J) provides that a court "shall not grant a
judicial release" unless it makes the findings set forth under R.C. 2929.20(J)(1)(a) and
(b). This court has previously noted that, in addition to the findings required under R.C.
No. 13AP-698                                                                               5

2929.20(J)(1) and (2), the statute "obligates the trial court to justify its findings with an
analysis of the relevant R.C. 2929.12 factors." Williams at ¶ 11.
       {¶ 11} Upon review, we agree with the state that the trial court did not specify the
findings as to the adequacy of the punishment and the seriousness of the offense as
required under R.C. 2929.20(J)(1)(a) and (b), nor did the court list all the factors that
were presented at the hearing. In the absence of those findings and factors, the trial court
was precluded from granting judicial release as to an eligible second-degree felony
offender. See, e.g., State v. Kelley, 10th Dist. No. 08AP-118, 2008-Ohio-3828, ¶ 10 (R.C.
2929.20(J) "requires a very specific set of findings which must be made before a trial
judge can grant judicial release to a person convicted of a first degree or second degree
felony"); State v. Day, 10th Dist. No. 09AP-40, 2010-Ohio-125, ¶ 15, quoting State v.
Hunt, 10th Dist. No. 04AP-1177, 2005-Ohio-3144, ¶ 13 ("Because there are no specific
findings in the record, we must reverse and remand this matter 'to allow the trial court to
make the necessary findings if supported by the facts of the case.' "). We, therefore, find
that this matter must be remanded to the trial court to state the required findings and
factors.
       {¶ 12} With respect to the state's sixth assignment of error, addressing the money
laundering counts, the state argues that the sentences for the third-degree felonies were
part of the same "stated prison term" as the sentence for the second-degree felony count
and, therefore, the court's failure to comply with the statutory findings and listing of
sentencing factors implicates the granting of judicial release as to all of the prison
sentences. We agree. See R.C. 2929.01(FF) (defining "[s]tated prison term" to mean "the
prison term, mandatory prison term, or combination of all prison terms and mandatory
prison terms imposed by the sentencing court"). See also State v. Triplett, 176 Ohio
App.3d 603, 2008-Ohio-397 (10th Dist.) (reversing and remanding judgments granting
motions for judicial release in two cases, one involving only a fourth-degree felony, and
the other a second-degree felony (as well as a fourth and fifth-degree felony), where trial
court failed to make requisite R.C. 2929.20 findings). See also State v. Williams, 5th Dist.
No. 2002AP020007, 2002-Ohio-4264, ¶ 13 (finding that the defendant's stated prison
term, for purposes of filing a motion for judicial release, was five and one-half years based
upon both cases in which defendant was sentenced).
No. 13AP-698                                                                                6

       {¶ 13} Based upon the foregoing, we sustain the state's first, second, and sixth
assignments of error.
       {¶ 14} Under its third, fourth, fifth, and seventh assignments of error, the state
argues that the trial court erred in granting judicial release by (1) refusing to consider the
economic harm involved in appellant's conduct, (2) concluding that the prosecutor
engaged in inappropriate argument during the motion hearing, and (3) basing its decision
to grant judicial release on pressure to release early offenders. In light of our disposition
of the first, second, and sixth assignments of error, vacating the trial court's grant of
judicial release and remanding this matter for the court to comply with the provisions of
R.C. 2929.20(J), the issues raised under the state's third, fourth, fifth, and seventh
assignments of error are rendered moot.
       {¶ 15} Based upon the foregoing, the state's first, second, and sixth assignments of
error are sustained, the third, fourth, fifth, and seventh assignments of error are rendered
moot, the judgment of the Franklin County Court of Common Pleas granting judicial
release is vacated, and this matter is remanded to that court for further proceedings in
accordance with law, consistent with this decision.
                                                      Judgment vacated; cause remanded.

                           SADLER, P.J., and TYACK, J., concur.

                             _______________________